Notice of Pre-AIA  or AIA  Status
  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner’s Amendment
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Non-elected claims 19-20 have been canceled due to election without traverse. 
Non-elected claims 17 and 18 have been rejoined and allowed because these claims are depending on the allowed claim. 

	Conclusion
Papers related to this application may be submitted to Technology center (TC) 2800 by facsimile transmission.  Papers should be faxed to TC 2800 via the Fax Center number is (571) 273-8300.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15, 1989).  
Any inquiry concerning this communication or any earlier communication from the Examiner should be directed to CUONG Q NGUYEN whose telephone number is (571) 272-1661.  The Examiner is in the Office generally between the hours of 6:30 AM to 5:00 PM (Eastern Standard Time) Monday through Thursday. If attempts to reach the examiner by telephone are unsuccessful the examiner's supervisor Lynne Gurley who can be reached on (571) 272-1670.

/CUONG Q NGUYEN/Primary Examiner, Art Unit 2811